DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/30/2020.  Claims 1-12 and 14-15 are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1, 5, 7, and 11-12 are objected to because of the following informalities:  
As per claims 1, 7, and 11-12, the first occurrence of the acronym OMCI should be spelled out.
As per claim 5, the first occurrence of the acronym MIB should be spelled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14-15 are recites the limitations "the device information" in line 4 of claim 1; line 3-4 of claim 11, “the virtual OMCI” in line 5 of claim 1; line 4 of claims 7, 11 and 12; line 4 of claim 11, and “the OMCI protocol” in line 3 of claim 1; lines 2-3 of claim 7; line 3 of claim 11; and lines 2-3 of claims 12 .  There is insufficient antecedent basis for these limitations in the claims.  In addition, the remaining claims inherit the above discussed issues because of their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steverson et al. (US 2019/0306018) (hereinafter “Steverson”).
Regarding claim 1, in accordance with Steverson reference entirety, Steverson teaches a method for transmitting OMCI messages (FIG. 5 and para [0047] and thereinafter.  OMCI protocol is disclosed in para [0047] and thereinafter in the form of OMCI agent 518 and OMCI engine 506) in an optical line terminal (510), wherein the optical line terminal (510) comprises a part of management entities (512, 514, 516, and 518) supported by the OMCI protocol (518) the part of management entities (512, 514, 516, and 518) is associated with device information (536 or 534) of the optical line terminal (510), a cloud server (504) (504 is depicted to be part of Cloud 542 and disclosed in para [0048]) supports a virtual OMCI (506) (OMCI engine 506 is depicted to be part of Virtual Network Function (server) 504 and as disclosed in para [0048]), the cloud server (504) comprises another part of management entities (506 and 508) supported by the OMCI protocol (506), the method comprises:
	obtaining (receiving/determining/translating) an OMCI message (OMCI over TCP) to be sent (para [0051]: “After receiving a provisioning message defined in the OpenFlow protocol from the SDN controller 502 and destined for the ONTs 520, 422, and 524 … the Openflow translation/proxy device 508 determines … (OMCI) protocol” … . Para [0052]: “… OMCI over Transmission Control Protocol (TCP) that is required to provision the ONT 520” means that the OMCI over TCP message is to be sent to ONT 520”.  In addition, para [0049] and thereinafter, description of aggregated TTP 538 is disclosed to include representation of control capabilities of all of the OLT 510 and the ONTs 520, 522, and 524), 
wherein the OMCI message (OMCI over TCP message) is generated by the optical line terminal (510) according to one or more management entities (518) in the part of management entities (512, 514,516, and 518),  or  the OMCI message (OMCI over TCP message) is generated by the cloud server (504) according to one or more management entities (506) in the another part of management entities (506 and 508) (para [0051]: "the OpenFlow translation/proxy device 508 determines that the ONT 520 is capable of being provisioned using an ONT Management and Control Interface (OMCI) protocol."  And para [0052]: "In response to the determination, the OpenFlow translation/proxy device 508 automatically translates, through the OMCI engine 506, the provisioning message defined in the OpenFlow protocol to a translated message defined in an OMCI over Transmission Control Protocol (TCP) that is required to provision the ONT 520. For example, the provisioning message defined in the OpenFlow protocol is translated to a translated message defined in the OMCI over TCP for the ONT 520. In addition, para [0053]: “At 536, the OMCI engine 506 transmits the translated message defined in the OMCI over TCP to the OMCI agent 518 in the OLT 510. At 534, the OpenFlow translation/ proxy device 508 transmits the received provisioning message defined in the OpenFlow protocol to the OpenFlow agent 512 in the OLT 510 according to the OpenFlow protocol”);
	sending (transmits) the OMCI message (OMCI over TCP message) to an optical network terminal (520) (para [0054]: "At 546, the OLT 510 transmits an OMCI message defined in the OMCI protocol to the ONT 520 according to the OMCI protocol").
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Steverson also discloses wherein the obtaining the OMCI message to be sent comprises:
	obtaining OMCI control information (538), wherein the OMCI control information (538) is used for indicating one or more management entities in the part of management entities (para [0051]: " ... the OpenFlow translation/proxy device 508 determines that the ONT 520 is capable of being provisioned using an ONT Management and Control Interface (OMCI) protocol".  In addition, para [0049] and thereinafter, description of aggregated TTP 538 is disclosed to include representation of control capabilities of all of the OLT 510 and the ONTs 520, 522, and 524);
	generating an OMCI message (OMCI over TCP) to be sent according to one or more management entities indicated by the OMCI control information (538) (para [0052]; " ... the OpenFlow translation/proxy device 508 automatically translates, through the OMCI engine 506, the provisioning message defined in the OpenFlow protocol to a translated message defined in an OMCI over Transmission Control Protocol (TCP) that is required to provision the ONT 520. For example, the provisioning message defined in the OpenFlow protocol is translated to a translated message defined in the OMCI over TCP for the ONT 520."  In addition, para [0049]:  “… the OpenFlow translation/proxy device 580 is configured to present an aggregate Table Type Pattern (TTP) 538 … control capabilities of all of the OLT 510 and the ONTs 520, 522, and 524).
	Regarding claim 3, in addition to features recited in base claim 2 (see rationales discussed above), Steverson also discloses wherein the obtaining OMCI control information (538) comprises: receiving OMCI control information (538) from the cloud server (504) (para [0049]:  “… the OpenFlow translation/proxy device 580 is configured to present an aggregate Table Type Pattern (TTP) 538 … control capabilities of all of the OLT 510 and the ONTs 520, 522, and 524. … ONT 520.”).
	Regarding claim 4, in addition to features recited in base claim 2 (see rationales discussed above), Steverson also discloses wherein the obtaining OMCI control information comprises: obtaining OMCI control information (538) provided by other protocols (OpenFlow) except the OMCI protocol in the optical line terminal; or obtaining OMCI control information prestored in the optical line terminal (para [0048]: "... In such a situation, OpenFlow can be used as a southbound protocol between the OpenFlow translation/proxy device 508 and the OLT 510, thereby allowing the OpenFlow translation/proxy device 508 to serve as a proxy function as well ... ").	
	Regarding claim 7, in reference to Steverson reference entirety, Steverson teaches a method (FIG. 5 and para [0047] and thereinafter.  OMCI protocol is disclosed in para [0047] and thereinafter in the form of OMCI agent 518 and OMCI engine 506) in a cloud server (504) for transmitting an OMCI message (538), wherein an optical line terminal (510) comprises a part of management entities (512, 514, 516, and 518) supported by the OMCI protocol (518), the part of management entities is associated with device information of the optical line terminal (510), the cloud server (504) supports virtual OMCI, and the cloud server (504) comprises another part of management entities (506 and 508) supported by the OMCI protocol (506), the method comprises:
	generating an OMCI message to be sent according to one or more management entities in the another part of management entities (para [0051]: "the OpenFlow translation/proxy device 508 determines that the ONT 520 is capable of being provisioned using an ONT Management and Control Interface (OMCI) protocol."  And para [0052]: "In response to the determination, the OpenFlow translation/proxy device 508 automatically translates, through the OMCI engine 506, the provisioning message defined in the OpenFlow protocol to a translated message defined in an OMCI over Transmission Control Protocol (TCP) that is required to provision the ONT 520. For example, the provisioning message defined in the OpenFlow protocol is translated to a translated message defined in the OMCI over TCP for the ONT 520. In addition, para [0053]: “At 536, the OMCI engine 506 transmits the translated message defined in the OMCI over TCP to the OMCI agent 518 in the OLT 510. At 534, the OpenFlow translation/ proxy device 508 transmits the received provisioning message defined in the OpenFlow protocol to the OpenFlow agent 512 in the OLT 510 according to the OpenFlow protocol”);
	sending (transmitting) the OMCI message (OMCI over TCP) to the optical line terminal (510) (para [0053]: "At 536, the OMCI engine 506 transmits the translated message defined in the OMCI over TCP to the OMCI agent 518 in the OLT 510".  In addition, para [0054]: "At 546, the OLT 510 transmits an OMCI message defined in the OMCI protocol to the ONT 520 according to the OMCI protocol").
	Regarding claim 8, in addition to features recited in base claim 7 (see rationales discussed above), Steverson also discloses wherein the method further comprises:
	generating OMCI control information (538) (para [0052]; " ... the OpenFlow translation/proxy device 508 automatically translates, through the OMCI engine 506, the provisioning message defined in the OpenFlow protocol to a translated message defined in an OMCI over Transmission Control Protocol (TCP) that is required to provision the ONT 520. For example, the provisioning message defined in the OpenFlow protocol is translated to a translated message defined in the OMCI over TCP for the ONT 520".  In addition, para [0049]:  “… the OpenFlow translation/proxy device 580 is configured to present an aggregate Table Type Pattern (TTP) 538 … control capabilities of all of the OLT 510 and the ONTs 520, 522, and 524. … ONT 520.); and 
	sending the OMCI control information (538) to the optical line terminal (510) (para [0053]: "At 536, the OMCI engine 506 transmits the translated message defined in the OMCI over TCP to the OMCI agent 518 in the OLT 510".  In addition, para [0054]: "At 546, the OLT 510 transmits an OMCI message defined in the OMCI protocol to the ONT 520 according to the OMCI protocol"), wherein the OMCI control information (538) is used for indicating one or more management entities (ONTs 520-524) in the part of management entities (518 in ONTs 520-524) , so that the optical line terminal (510) generates an OMCI message to be sent according to the one or more management entities indicated by the OMCI control information (538) (para [0054]: "At 546, the OLT 510 transmits an OMCI message defined in the OMCI protocol to the ONT 520 according to the OMCI protocol.").
	As per claim 11, the claim appears to call for an apparatus having limitations drafted in a means plus function format and variously and essentially mirrored functional limitations of method claim 1.  Thus, it is anticipated by Steverson for the same rationales applied to method claim 1 as above discussed.
	As per claim 12, the claim appears to call for an apparatus having limitations drafted in a means plus function format and variously and essentially mirrored functional limitations of method claim 7.  Thus, it is anticipated by Steverson for the same rationales applied to method claim 7 as above discussed.
	As per claim 14, the claim appears to call for an apparatus having limitations variously and essentially mirrored functional limitations of method claim 1.  Thus, it is anticipated by Steverson for the same rationales applied to method claim 1 as above discussed.
	As per claim 15, the claim appears to call for a computer program stored thereon a non-transitory computer readable storage medium and having limitations variously and essentially mirrored functional limitations of method claim 1.  Thus, it is anticipated by Steverson for the same rationales applied to method claim 1 as above discussed.
Allowable Subject Matter
It is noted that claims 5-6 and 9-10 further limit base claims 1 and 7 with novel and unobvious limitations of “wherein increasing the synchronization count of MIB data is controlled by the cloud server, the method further comprising: generating synchronization related information according to the OMCI control information, and sending the synchronization related information to the cloud server,” as recited in claim 5; “wherein the method further comprises: receiving an OMCI response message from the optical network terminal; obtaining object identification information corresponding to the OMCI response message, and sending the OMCI response message to an object indicated by the object identification information according to the object identification information,” as recited in claim 6; “wherein the method further comprises: receiving synchronization related information from the optical line terminal; controlling to increase the synchronous count of MIB data according to the OMCI message and the synchronous related information sent to the optical line terminal by the cloud server,” as recited in claim 9; and “wherein the method further comprises: receiving an OMCI response message sent by the optical line terminal, wherein an object indicated by object identification information corresponding to the OMCI response message is the cloud server,” as recited in claim 10.  Should a response to this Office Action overcome all of the above raised issued and the above limitations are rewritten into the respectively rejected base claims 1 and 7, the instant application shall be placed in a favorable condition for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Som de Cerff et al. (US 9,270,480).
Effenberger (US 9,032,290)
Effenberger  (US 8,121,479).
G.988, SERIES G: TRANSMISSION SYSTEMS AND MEDIA, DIGITAL SYSTEMS AND NETWORKS Digital sections and digital line system – Optical line systems for local and access networks ONU management and control interface (OMCI) specification, ITU-T, 670 pages, November 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 30, 2022